Per Curiam:
The order appealed from herein is reversed, without costs, and the writ dismissed. It seems to this court that the said infant’s *961welfare will be promoted by keeping her in the Academy of the Sacred Heart, at Rochester, N. Y., where she now is, until she has complet d her course there. We understand that arrangements have been made so that she can be educated in that school. Should that arrangement not be carried out, the father of the said infant could, of course, sue out another writ. The order herein should provide that the father and brothers of the said infant may visit her at any reasonable time that they may desire. All concurred. Order reversed and writ dismissed, without costs.